As filed with the Securities and Exchange Commission on March 18 , 2016 Registration No.333-209517 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO F ORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OCEAN POWER TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-2535818 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1590 Reed Road Pennington, New Jersey 08534 (609) 730-0400 (Address, Including Zip Code, and Telephone Number, Including Area Code, of registrant’s principal executive offices) Mark Featherstone Chief Financial Officer 1590 Reed Road Pennington, New Jersey 08534 (609) 730-0400 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) With a Copy to: Ellen Canan Grady, Esq. Cozen O’Connor 1650 Market Street, Suite 2800 Philadelphia, PA 19103 (215) 665-5583 From time to time after the effective date of this Registration Statement as determined by the Registrant (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.☐ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.☒ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.☐ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. EXPLANATORY NOTE This Registration Statement contains: ● a base prospectus which covers the offering, issuance and sale by the registrant of up to a maximum aggregate offering price of $15,000,000 of the registrant’s common stock, preferred stock, debt securities, warrants, rights and/or units; and ● a prospectus supplement covering the offering, issuance and sale by the registrant of up to a maximum aggregate offering price of $1,444,938 of the registrant’s common stock that may be issued and sold from time to time under a sales agreement with H.C. Wainwright & Co., LLC. The base prospectus immediately follows this explanatory note. The specific terms of any securities to be offered pursuant to the base prospectus will be specified in a prospectus supplement to the base prospectus. The prospectus supplement immediately follows the base prospectus. The $1,444,938 of common stock that may be offered, issued and sold by the registrant under the prospectus supplement is included in the $15,000,000 of securities that may be offered, issued and sold by the registrant under the base prospectus. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS SUBJECT TO COMPLETION, DATEDMARCH 18, 2016 Common Stock Preferred Stock Debt Securities Warrants Rights
